DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/04/2022 has been entered.  Claim(s) 1-2 and 4-7 have been amended. Claim(s) 3 has been canceled.  Claim(s) 8-13 were previously withdrawn. Accordingly, claim(s) 1-2 and 4-13 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 1 have overcome the claim objections previously set forth in the Office Action mailed 04/11/2022. Applicant's remarks and amendments to the claim(s) 1 have overcome the 101 rejections previously set forth in the Office Action mailed 04/11/2022.  Applicant's remarks and amendments to the claim(s) 1 have overcome the 102 rejections in view of Amaya (US 2018/0215095 - of record) previously set forth in the Office Action mailed 04/11/2022.

Reasons for Allowance
Claim(s) 1-2 and 4-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a method of selecting a scanning sequence for a plurality of laser beams in a selective laser solidification process as claimed is deemed novel and non-obvious over the prior art of record is that while Amaya (US 2018/0215095 - of record)  in view of Ferrar (US 2017/0189961 - of record) teaches selecting a scanning sequence for the plurality of laser beams to include the simultaneous exposure of an upstream point together with a downstream point located downstream of a flow of debris carried from the upstream point by the gas flow, the downstream and upstream points selected for simultaneous exposure based upon the downstream point being within a maximum separation distance from the upstream point and scanning the powder bed with the plurality of laser beams in accordance with the selected scanning sequence, the prior art of record along with a further prior art search do not teach or suggest wherein the downstream point is a point within a gas-borne debris zone across which gas-borne debris generated by the solidification of the upstream point is deemed to be carried by the gas flow in the gas flow direction.
Claim(s) 2 and 4-7 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim(s) 8-13 directed to an invention non-elected with traverse.  Accordingly, claim(s) 8-13 been cancelled. Authorization for this examiner' s amendment was given in an interview with Christopher Wheeler on 09/09/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743